Citation Nr: 1234139	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for right chondromalacia patella, including entitlement to a temporary total rating, prior to September 1, 2009, and higher than 30 percent for post-total knee replacement since November 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) Montgomery, Alabama, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for right chondromalacia patella.  The Veteran perfected an appeal of that determination.

In October 2009 and May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  On each occasion, the AMC/RO completed the additional development as directed.  Pursuant to the October 2009 remand, the AMC continued to deny the claims, and returned the case to the Board for further appellate review.  Pursuant to the May 2011 remand, the AMC denied a rating higher than 10 percent for the period prior to September 1, 2009; and, denied a rating higher than 30 percent for the period since November 1, 2010, and returned the case to the Board for further appellate review.

The Virtual VA paperless file reflects a June 2010 rating decision granted a temporary 100 percent rating for the period September 1, 2009, to October 31, 2010, and a 30 percent rating as of November 1, 2010.  Interestingly, the January 2011 supplemental statement of the case (SSOC) issued by the AMC did not note that award of benefits, and neither did the May 2011 Board remand.

As just noted, the Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and finds all pertinent records in the paperless file have been reviewed and considered by the Agency of Original Jurisdiction (AOJ) as noted in the August 2012 supplemental statement of the case (SSOC).  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the October 2009 and May 2011 Board remands.

2.  For the period prior to September 1, 2009, the preponderance of the evidence shows the Veteran's right knee disability manifested with noncompensable, painful limitation of motion (LOM).  Range of motion (ROM) on flexion limited to 45 degrees or less, on extension of -10 degrees or more, or cartilage symptoms, did not manifest.

3.  No surgery was performed on the right knee until September 2009.

4.  For the period since November 1, 2010, the Veteran's post-total right knee replacement residuals have manifested with continued pain and LOM.  Severe painful motion or weakness has not manifested.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right knee chondromalacia patella for the period prior to September 1, 2009, including entitlement to a temporary total rating, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for a disability rating higher than 30 percent for the residuals of total right knee replacement for the period since November 1, 2010, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A; 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA required VA has to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court Of Appeals For Veterans Claims (Court) held the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's claims was satisfied by a March 2004 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claims; and of the Veteran's and VA's respective duties for obtaining evidence.  An October 2007 attachment to the notice letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473. 

While the October 2007 attachment to the notice letter was issued after the initial May 2004 rating decision, a de nova review in either a statement of the case (SOC) or SSOC cures a timing defect for compliant VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, subsequent to the VCAA letters, the RO re-adjudicated the claims as noted in the January 2011 and August 2012 SSOC, at which time the Veteran was given an additional 60 days to respond. Therefore, any defect with respect to the timing of the VCAA notice has been cured.

The evidence of record shows VA has assisted the Veteran with his claim, to include arranging pertinent examinations.  See 38 C.F.R. § 3.159(c).  The Board remanded the case to ensure all pertinent medical records were obtained.  Neither the Veteran nor his representative has asserted that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Analysis

Historically, a June 1985 rating decision granted service connection for bilateral chondromalacia patella.  The rating decision included "with history of torn meniscus" as concerned the right knee.  Each knee was rated at 10 percent disabling under DC 5257-5010, effective in February 1985.  See 38 C.F.R. § 4.27 (a hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation).  DC 5257 rates recurrent subluxation or lateral instability, and DC 5010 indicates the RO determined the Veteran's knee disability included arthritis due to trauma, which is rated under DC 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a.  The past rating decisions indicate the 10 percent rating was assigned on the basis of the knee LOM rather than instability.  VA received the Veteran's current claim for an increased rating in February 2004.

Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Treatment records of the Veteran's private physician, Dr. D, reflect a June 2003 x-ray of the right knee showed some arthritis.  The right knee exhibited tenderness along the medial joint line, fairly good ROM, and the right knee was stable.  An August 2003 entry notes the right knee was doing very well.

The March 2004 VA examination report reflects the claims file was not available for review by the examiner, but the examiner obtained a complete history from the Veteran and reviewed the related electronic records.  The Veteran reported he sought an increased rating due to increased knee pain.  On a basis of 1 to 10, the Veteran assessed his right knee pain as 5-6/10, accompanied by some stiffness.  The Veteran denied then being under treatment for the right knee.  He reported further that use of stairs and prolonged standing precipitated his symptoms, and he could experience an additional 25 to 50 percent of functional loss due to pain.  The Veteran specifically denied any surgery on the right knee as well as any episodes of dislocation or subluxation.  The Veteran reported he retired from employment in 1985.  Physical examination revealed the Veteran as obese at 274.8 pounds, and his gait was normal.  There was no erythema, inflammation, or tenderness to palpation over the right knee.  ROM was 0 to 130 degrees without pain on motion, and the right knee was stable.  Neurological examination was within normal limits.  X-rays were read as having shown small crescenteric calcification consistent with pelligrinis.  The examiner diagnosed a right knee strain.

In a letter dated in January 2005, Dr. D noted the Veteran's arthritis would likely progress in severity.  The overall tenor of the letter addressed the left knee, and his reference to a total knee replacement was conditioned on the presence of symptoms that would necessitate the procedure.  The right knee had not in fact manifested such symptoms as of January 2005.  Dr. D noted in a May 2005 letter that the degenerative arthritis in the Veteran's knees was progressive, and he noted a suspicion that there was a degenerative tear in the right knee cartilage.  The Board notes, however, that Dr. D noted no diagnostic or other tests that confirmed his suspicion, and neither did he note any specific findings that would have indicated a higher rating was met or approximated.

A December 2007 VA outpatient entry notes the Veteran had no complaints of pain related to his musculoskeletal system, and all of his major joints exhibited full ROM.  This was also the case in July 2009.

Dr. D's physical examination of the right knee in April 2009 revealed it as a little swollen with fairly good ROM.  Dr. D interpreted x-rays taken the day of the Veteran's visit as having shown "not much arthritis," as there was plenty of space for the cartilage.  He injected the right knee with Xylocaine, Marcaine, and Betamethasone.

The May 2009 VA examination report reflects the Veteran reported he had experienced flare-ups of the right knee four times during the prior year, he used a cane, and he no longer did any yard work because of bilateral knee pain.  The Veteran did not quantify how far he could walk or how long he could stand, as he reported only, "not long."  Physical examination via palpation revealed the knee was normal, the examiner noted no swelling or deformity, and the Veteran's gait was normal.  ROM was 0 to 110 degrees, with pain starting at 85 degrees.  The examiner diagnosed osteoarthritis of the knee.

Dr. D's records of June 2009 note the Veteran was having a lot of knee pain.  His second entry of June 2009 notes an MRI examination showed significant arthritis and a lot of edema in the bone, particularly in the tibia medially and in the center portion, as well as some cystic changes in the medial femoral condyle.  The patellofemoral joint was also involved.  Dr. D noted his recommended treatment, in light of the Veteran's age, was a total knee replacement.

The medical evidence set forth above shows the state of the Veteran's right knee prior to his total knee replacement in September 2009.  Neither Dr. D's records, the VA outpatient records, nor the Compensation and Pension examination reports, note any objective findings of flexion limited to 45 degrees or less, or extension limited to -10 degrees or more.  The medical reports of record did not note additional loss of ROM due to pain, etc., that would warrant a compensable rating for LOM either on flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Thus, the right knee more nearly approximated the assigned 10 percent rating as compensation for the Veteran's pain.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59.  Further, the diagnostic tests showed Dr. D's initial suspicion of meniscus involvement was not confirmed.  As a result, there is no factual basis for a higher rating for cartilage symptoms under DC 5258; and, the private and VA records show the right knee to have been stable throughout; so neither is there a factual basis for a separate rating for instability under DC 5257.

Temporary Total Rating Prior to September 2009

Legal Requirements

Regulations provide that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30

Analysis

The Veteran asserted in his substantive appeal (VA Form 9) and other correspondence that his right knee had required surgery.  The medical evidence of record, however, shows the right knee was not operated on until the total knee replacement.

As noted earlier, the March 2004 VA examination report notes the Veteran specifically denied any surgery on the right knee.  Dr. D's records of April 2009 notes the Veteran was confused as to which of his knees Dr. D had operated on, as Dr. D noted a prior letter to VA indicated surgery on the left knee and not the right.

The Board finds the evidence of record is quite clear that the Veteran's right knee was not operated on until September 2009.  Thus, there is no factual basis for a temporary total rating prior to that date.  See 38 C.F.R. § 4.30.  

Post-Total Knee Replacement

As noted in the Introduction, a June 2010 rating decision awarded a temporary total rating for the period September 1, 2009, to October 31, 2010, and a 30 percent rating, effective November 1, 2010.

Residuals of a total knee replacement are rated under DC 5055.  Under DC 5055, for one year following implantation, a 100 percent rating is warranted.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or LOM, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a , DC 5055.

As concerns the period after the right total knee replacement, a January 2011 VA outpatient entry notes the Veteran complained that the knee replacement did not help his pain, and that he could not exercise at all due to the pain.  In the Review of Systems, the entry noted no joint or muscle pain, or swelling.  Physical examination revealed no deformity of the extremities, full active ROM, and good distal pulses.  The examiner noted the Veteran's morbid obesity-his weight was noted as 303 pounds, and encouraged the Veteran to do chair exercises.

The June 2011 VA examination report reflects the examiner conducted a review of the claims file.  The examiner noted the Veteran's total knee replacement was uncomplicated, and he completed physical therapy.  The Veteran reported he had not seen Dr. D over the prior year, and he complained of daily pain.  He reported further that he believed his right knee slipped and caused him to fall.  The Veteran reported four falls since his right knee replacement, and he denied seeking medical treatment after either fall.  The Veteran reported use of a cane, and he reported he could not walk far or stand for long.  Physical examination of the right knee was normal to palpation.  The surgical scar was asymptomatic.  There was no swelling or deformity of the knee, and the Veteran's gait was normal.  ROM was 0 to 110 degrees with pain ensuing at 85 degrees.  On returning to full extension, pain ensued at 10 degrees.  The examiner noted he did not test the right knee for stability because the Veteran has a prosthesis, and he could not position the Veteran to test the left knee because of the Veteran's morbid obesity.  The examiner diagnosed stable right knee prosthesis.

Dr. D's records of October 2009 reflect the Veteran fell the day of discharge from the replacement surgery and split the wound wide open, and it had to be repaired.  This period, of course, was covered by the temporary 100 percent rating.  In January 2010, Dr. D noted the Veteran was doing very well, and he had excellent ROM with very little pain.  Dr. D's July 2011 entry reflects the Veteran reported some knee pain that sort of gives way.  The note does not explain what "sort of gives way" means.  Since the Board infers a trained orthopedist knows when a patient reports a knee gives away, the Board infers Dr. D meant the knee pain the Veteran reported subsided or went away after an unreported period of time.  Dr. D noted the right knee appeared okay outwardly, and a hip x-ray led him to conclude the Veteran's right knee pain was not related to the hip.  As a result, Dr. D noted he suspected the Veteran's symptoms were just continued painful total knee arthroplasty.  The Veteran's wife reported a past prescription of Arthrotec really helped the Veteran's symptoms, so Dr. D noted he would again prescribe that medication for the Veteran.  Dr. D's last consultation with the Veteran was in March 2012.  Dr. D noted his surprise when the Veteran reported he had undergone a total left hip replacement by another physician, and he told the Veteran the other clinic would have to treat the aftermath.  Dr. D noted he did not have a lot to offer the Veteran at that point, as the Veteran would have to live with the pain he had.  Dr. D did not specify any particular joint, so he may have referred to the Veteran's hip, which he treated prior to the replacement, or the knees.  In any event, Dr. D noted the only option he had to suggest was an epidural injection, which the Veteran refused.  Since Dr. D noted the Veteran would follow up with him as needed, the Board infers he in fact meant for the knee.

The records of the other orthopedic clinic, where the Veteran was treated by a Dr. F, notes the Veteran was first seen in August 2011.  The Veteran reported he had not had any relief since the surgery, but he did only six to eight weeks of physical therapy.  The examiner noted the Veteran was obese and walked with an antalgic gait.  Physical examination of the right knee revealed moderate swelling, diffuse mild tenderness about the knee but no erythema or warmth.  ROM was 0 to 100 degrees, and the knee was stable to varus and valgus stress.  An x-ray showed the posterior lateral aspect of the tibia plate was not completely seated on the bone of the proximal tibia but, otherwise, the components appeared to be well fixed and the patella was flat.  The assessment was persistent right knee pain, and the examiner ordered a bone scan and blood work.  The second August 2011 entry notes a bone scan did not show any significant activity related to the right knee.  The Veteran reported joint pain, and his weight was 342 pounds.  Physical examination of the right knee revealed mild swelling but no erythema or significant warmth.  There was slight laxity to varus or valgus stress when the knee was in flexion but pretty stable in extension.  The examiner noted he suspected the persistent right knee pain was due to some "mid-flexion and flexion and stability."

The Board finds that, while the evidence of record shows the Veteran experiences chronic post-total right knee replacement pain, the preponderance of the evidence shows the replacement residuals have not manifested with severe painful motion or weakness.  The June 2011 VA examination report noted motion was pain free until 85 degrees, and the examiner did note that the right knee pain was severe from 85 degrees to its end point.  Dr. F's records did not indicate painful motion at all.  Further, the medical evidence of record does not indicate weakness, but all examiners noted the Veteran's morbid obesity.  Thus, the Board finds the right knee total replacement has more nearly approximated the assigned 30 percent rating since November 1, 2010.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055.  The Board notes Dr. F's single reference to a suspected right knee instability.  The Board notes Dr. F determined the right knee to be stable just a week or so earlier.  Further, the June 2011 VA examination report notes the right knee was stable; and Dr. D's final entry of March 2012 only noted right knee pain.  Thus, the Board finds the evidence preponderates against chronic right knee instability, which means there is no factual basis for a separate rating for right knee instability.

As noted earlier in this decision, where the evidence shows varying degrees of severity of symptoms during the rating period on appeal, staged ratings are allowable where supported by the evidence.  Hart, 21 Vet. App. 505.  The evidence of record, however, reflects the Veteran's right knee pre- and post-operative symptoms have remained constant throughout the course of each period on appeal; and, as such, staged ratings are not warranted by the evidence.

The Board has also considered the possible applicability of an extraschedular rating.  The Board first notes that the scheduler rating criteria describes the Veteran's right knee disability, including pre- and post-total knee replacement, and the degrees of severity of the symptomatology.  This means the Veteran's right knee disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Individual Unemployability

The Board has also considered whether a claim for a total disability evaluation on the basis of individual unemployability (TDIU) has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran retired from active employment after his separation from active military service.  There is no indication the Veteran's unemployment is related to his service-connected right knee disability.  The June 2011 VA examination report reflects the examiner noted the Veteran's bilateral knee disability, combined with his morbid obesity, would interfere with the Veteran's ability to perform manual labor, but no functional limitations were identified on examination that would interfere with the Veteran's ability to obtain and maintain sedentary employment.  As such, the Board finds a claim for a TDIU is not raised by the evidence of record and need not be addressed.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 10 percent for right chondromalacia patella, including entitlement to a temporary total rating, prior to September 1, 2009, and higher than 30 percent for post-total right knee replacement since November 1, 2010, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


